Boslaugh, J.
Appellees in a motion for rehearing contend that the opinion of this court, Peterson v. Vak, ante p. 450, 70 N. W. 2d 436, incorrectly ordered the district court “to render and enter a judgment in the cause in harmony with this opinion.”
This is an equity case. A motion of appellees for a dismissal of the case for insufficiency of the evidence of appellant was made at the conclusion of the evidence *709of appellant. The motion was by the trial court sustained and the case was dismissed. The contention of appellees in the respect above stated is correct and the words “with directions to render and enter a judgment in the cause in harmony with this opinion” should be and they are deleted from the last paragraph of the opinion. Lucas v. Lucas, 138 Neb. 252, 292 N. W. 729. There should be and there is substituted in the place of the above deleted part of the last paragraph of the opinion the following words: “for further proceedings according to law.”